DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/11/21 has been acknowledged.
Applicant cancelled Claims 1-11, amended Claims 12-15, and added new Claims 18-25.

Status of Claims
Claims 12-25 are examined on merits herein.

Claim Objections
Claims 12, 14, 15, and 20-23 are objected to because of the following informalities:  
Claim 12 recites: “a plurality of bumps extending through corresponding openings of the plurality of openings”. Examiner suggests changing the recitation, for a better clarity, to the following: “a plurality of bumps, each bump extending through a corresponding opening of the plurality of openings”.
Claims 14, 15, and 20-23 contain wordings: “patterned radiation hard dielectric layer”, while Claim 12 was amended to delete a word “patterned”. Unless the word “patterned” is deleted in Claims 14, 15, and 20-23, these claims can be 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15, 17-22, and 25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Chen et al. (US 2017/0005035). 
In re Claim 12, Chen teaches a device, comprising (Fig. 15B; see also Figs. 12A-15A for numbers):
a substrate 1101 (paragraph 0048); and
a dielectric layer 1201 (1201 being polyimide or benzocyclobutene, for example, paragraphs 0049, 0024) disposed on the substrate 1101 and patterned with a plurality of openings 1203 (paragraph 0050) extending through a thickness of the dielectric layer 1201; and
a plurality of bumps 1403 (paragraph 0051) extending through corresponding openings of the plurality of openings 1203, each of the plurality of bumps 1403 having a height greater than the thickness of the dielectric layer 1201 and surrounded by a gap (in which material 1301 is disposed, paragraph 0052), 
Chen does not teach that polyimide (or benzocyclobutene) from which the dielectric layer 1201 is created) is a radiation hard material, which maintains defined dielectric properties when exposed to at least 50 mrads of proton radiation or at least 4x1015 of 1 MeV equivalent neutron radiation. However, these properties would be inherent for layer 1201 made from the above materials, since the current application teaches that these materials are radiation hard material that maintains their properties after the above-cited radiation dosages (paragraphs 0033, 0034, and Claims of the published current application US 2019/0326464).
In re Claim 13, Chen teaches the device of Claim 12 as cited above. 
Chen does not explicitly teach that the radiation hard dielectric layer 1201 maintains at least a dielectric strength of 100 V/micron when exposed to at least 50 mrads of proton radiation or at least 4x1015 of 1 MeV equivalent neutron radiation. However, this quality would be inherent for polyimide and/or benzocyclobutene, since the current application in the current claim teaches this; see also paragraphs 0033-0034 and Claims 1, 2, 11 on the hard radiation materials of the current application. In addition, see Table 1, Fig. 2, and page 667, last paragraph, and pages 668-669 of Seidl et al. (NPL) for inherency of the cited property. 
In re Claim 14, Chen teaches the device of Claim 12 as cited above, including the radiation hard dielectric material. 

In re Claim 15, Chen teaches the device of Claim 12, wherein (Figs. 12A-15B) the plurality of bumps 1403 comprise bump metal (paragraphs 0028, 0060) disposed in the corresponding openings 1203 of the (patterned) radiation hard dielectric layer 1201.
In re Claim 17, Chen teaches the device of Claim 15, wherein the bump metal (of 1403) is disposed on the substrate 1101.
In re Claim 19, Chen teaches the device of Claim 15, wherein the bump metal (of 1403) is deposited using evaporation (when formed similar to 403, paragraphs 0028, 0054).
In re Claim 20, Chen teaches the device of Claim 12, wherein the patterned radiation hard dielectric layer comprises a benzocyclobutene, an SU-8, a poly(p-xylylene) or derivatives thereof (as shown for Claim 12).
In re Claim 21, Chen teaches the device of Claim 12, wherein the patterned radiation hard dielectric layer comprises a polyimide or derivatives thereof (as shown for Claim 12).
In re Claim 22, Chen teaches the device of Claim 12, wherein the patterned radiation hard dielectric layer 1201 (Figs. 12A-15B) is treated using thermal, chemical or plasma based processing (as shown for layer 201, paragraphs 0025, 0049).
In re Claim 25,.
Claims 12, 15, and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (US 2017/0005035), which would be referenced, hereafter as Chen-1, in order to make an interpretation of the cited set of claims clear. 
In re Claim 12, Chen-1 teaches a device, comprising (Fig. 15B; Annotated Fig. 14A, see also Figs. 12A-15A for numbers):
Annotated Fig. 14A

    PNG
    media_image1.png
    307
    496
    media_image1.png
    Greyscale

a substrate 1101 (paragraph 0048); and
a dielectric layer 1201 (paragraphs 0049, 0024) disposed on the substrate 1101 and patterned with a plurality of openings – OP, as in Annotated Fig. 14A (see also Figs. 14B, 15A, 15B) extending through a thickness of the dielectric layer 1201; and
a plurality of bumps 1401 (paragraph 0051) extending through corresponding openings of the plurality of OP, each of the plurality of bumps 1401 having a height greater than the thickness of the dielectric layer 1201 and surrounded by a gap (in which material 1501 is disposed, paragraph 0057), separating that bump 1401 from a side of the corresponding opening OP in the dielectric layer.
15 of 1 MeV equivalent neutron radiation. However, these properties would be inherent for layer 1201 made from the above materials, since the current application teaches that these materials are radiation hard material that maintains their properties after the above-cited radiation dosages (paragraphs 0033, 0034, and Claims of the published current application US 2019/0326464).
In re Claim 15, Chen-1 teaches the device of Claim 12, wherein (Annotated Fig. 14A, and Figs. 12A-15B) the plurality of bumps 1401 comprise bump metal (paragraphs 0028, 0060) disposed in the corresponding openings OP (as in Annotated Fig. 14A) of the (patterned) radiation hard dielectric layer 1201.
In re Claim 16, Chen-1 teaches the device of Claim 15, where (Annotated Fig. 14A and Figs. 12A-15B) the bump metal 1401 does not overlap the patterned radiation hard dielectric layer 1201.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Klipstein et al. (US 2016/0307956). 
In re Claim 18, Chen teaches the device of Claim 15 as cited above.
Chen does not explicitly teaches that the bump metal is indium – he explicitly teaches that the metal bump can be copper, tungsten, aluminum, silver, gold, “the like” (paragraph 0028).
Klipstein teaches (Fig. 5C) that a metal for a bump IB (paragraphs 0074, 0175) is indium.
Chen and Klipstein teach analogous art directed to a bump disposed on a substrate in openings of a dielectric layer and extending above a top of the dielectric layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chen device in view of the Klipstein device, since devices are from the same field of endeavor, and Klipstein created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen device by creating the bumps from indium (per Klipstein), if such material is preferred for the manufacturer: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 

Claims 23-24 are rejected under 35 U.S.C. 103Chen in view of Lim et al. (US 2013/0334692).
In re Claim 23, Chen teaches the device of Claim 12 as cited above, including its bump extended beyond the radiation hard material.
Chen does not teach that the plurality of bumps taper inwards from a proximal end adjacent to the substrate to a distal end. 
Lim teaches (Annotated Fig. 8), paragraph 0022 that bumps 202 tamper inwards from a proximal end – PE - adjacent to substrate – Sub – to a distal end – DE.
Annotated Fig. 8

    PNG
    media_image2.png
    372
    547
    media_image2.png
    Greyscale

Chen and Lim teach analogous art directed to a plurality of bumps disposed on a substrate in openings of an organic material and extending beyond the organic material, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Chen device in view of the Lim device, since devices are from the same field of endeavor, and Lim created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Chen device of Claim 12 by creating its bumps in a taper shape (similar to that of the Lim), if such shape is preferable for the manufacturer: In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 24, Chen/Lim teaches the device of Claim 23 as cited above, wherein the plurality of bumps are separated from a sidewall of the openings – for Chen, it was shown for Claim 12, for Lim, the separation is filled with metal 22.

Response to Arguments
Applicant’ arguments (REMARKS, filed 05/11/21) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 5-6) that the amendment of Claim 12 overcomes a rejection of this claim over Brouillette, but does not view this claim and claims dependent on Claim 12 as patentable: as the current Office Action shows, all examined claims of the application are rejected in view of other prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/25/21